Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Stephen G. Sterner challenges the district court’s orders denying his motion to amend his complaint in the action underlying Appeal No. 14-1684, and denying his motion for reconsideration of the district court’s orders: (1) dismissing the actions underlying both appeals; and (2) denying his motion to amend. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sterner v. Woodforest Nat’l Bank, Nos. 1:13-cv-00229-MR-DLH, 1:14-cv-00092-MR-DLH (W.D.N.C. June 17, 2014; July 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.